Citation Nr: 1647129	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  16-19 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Entitlement to service connection for a bilateral ankle disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty training from November 2006 to April 2007 and on a period of active duty for special work from January 2009 to June 2009.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2015 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in July 2016.  The record shows that the Veteran submitted treatment records and a waiver of initial RO consideration following her July 2016 videoconference hearing.  See 38 C.F.R. § 20.1304 (c) (2015).  Thus, the Board will consider such evidence in the adjudication of this appeal.

The Board notes that the Veteran's Social Security Administration (SSA) records have been obtained subsequent the March 2016 statement of the case.  However, the Board does not find it necessary to remand the bilateral ankle claim because SSA's decision indicates that the Veteran does not have a disability, to include as a result of a condition pertaining to her bilateral ankles.  Thus, SSA records have no relevance to the question of service connection to the claim on appeal.


FINDING OF FACT

The Veteran does not have a current diagnosis of a bilateral ankle disability which could be attributed to active service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral ankle disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the Veteran submitted her claim on a VA form in May 2015.  The VA form contains standard language that satisfied the duty to notify provisions.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records, including records from the SSA. have also been associated with the Veteran's claims file. 

The Veteran was provided a VA medical examination in June 2016.  The examination is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

II. Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service treatment records dated in December 2006 show that the Veteran was treated for ankle swelling and pain, which had lasted for 8 days.  Pain was reported as 6 out of 10 with running and prolonged standing.  Another service treatment record dated in December 2006 shows complaints of bilateral ankle pain.  An assessment of compression arthralgia was provided.  

The Veteran was afforded a VA ankle examination in June 2016.  The VA examiner noted that the Veteran was seen in December 2006 for bilateral ankle pain.  It was also noted that the Veteran had a history of bilateral ankle injury/pain.  The Veteran reported that during an obstacle course, she fell, but didn't realize that she had hurt herself.  Later, so experienced swelling and was unable to put her boots on.  Since that time, she has experienced pain in her ankle.  The Veteran noted pain when walking and climbing and that she was unable to wear high heels to church.  The Veteran was also affected when walking on concrete.  Pain was noted as 8 out of 10.  Upon examination, the Veteran's range of motion for both ankles, right and left, was found to be normal.  Muscle strength testing was found to the normal.  X-rays of both ankles showed soft tissues and that osseous structures were unremarkable.  An impression of a negative x-ray examination was shown.  

The VA examiner stated that the Veteran's current range of motion was normal.  There was no diagnosis provided.  The VA examiner stated the Veteran's current symptoms were not caused by or a result of active duty

At the Veteran's videoconference hearing, she noted numbness and swelling in her ankles.  She stated that she could not run and had trouble standing for long periods of time and wearing high heels.  She noted that she did not have the same strength in her ankles as she had before service.  

A July 2016 VA treatment record shows that the Veteran complained of burning feet and painful ankles.  It was noted that the Veteran had a history of injury in the military.  She reported that she could not run.  

After a review of the entire record, the Board finds that the preponderance of the evidence is against the claim of service connection.  A threshold for establishing service connection for a claimed condition is the presence of a current disability.  Although the Veteran has complained of having difficulty with her ankles, there is no evidence of a bilateral ankle condition at any time during the pendency of this appeal which could be attributed to his active service.  In the absence of proof of a present disability, there can be no valid claim for service connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Moreover, the Veteran lacks the medical training, credentials, or other expertise needed to render a competent diagnosis of a chronic ankle disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, there is no basis for awarding benefits for this claim.

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral ankle disability is denied.




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


